The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
With respect to the claims examiner makes the following observations/interpretations.  With regard to claim 10 the claim is directed to the cap configured to receive a portion of a body assembly.  However, the body assembly is not part of the positively recited structure.  As evidence of this, claim 14 is where the body assembly is positively recited as an element of the testing device.  As a result the collection sponge is not part of the claimed structure.  Therefore for examination purposes the whether the plunger interacts with the collection sponge is not limiting on the cap structure as long as the plunger is movable between at least two positions within the cap.  newly added engagement structure language examiner found the following.  The last full paragraph on page 7 of the specification filed July 31, 2018 refers to figures 7, 10 and 11 and teaches that the cap-engagement generally the cap-engagement portion is configured to fit into the cap, and may define a generally cylindrical shape.  In an embodiment, the cap engagement portion defines a plurality of grooves or channels, including visual-alignment grooves and cap-guide channels, and plunger-guide channels.  Page 28 of the specification teaches that the described embodiments are intended to be illustrative and not limiting.  Additional embodiments are within the claims.  The embodiments described herein are not meant to be an exhaustive presentation of the ways in which the various features of the invention may be combined.  In addition, those skilled in the art will recognize that changes can be made in form and detail without departing from the spirit and scope of the invention, as defined by the claims.  Thus the claims will be treated by examiner as covering scope that is not described in the various embodiments of the instant disclosure.    
Claims objected to because of the following informalities: in claim 16, “the collector sponge is in fluid communication” appears to have been intended; in claim 21 “the piercing end does not break” appears to have been intended; in claim 22”to contact the sponge contained in the body assembly and form a body fluid mixture” appears to have been intended; and in claim 25 “the plunger in the cap assembly is movable” appears to have been intended.  Appropriate correction is required.
Claims 10-25 and 27-279 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  With respect to claim 10, it is not clear what is meant by not compressing a collection sponge.  For example if cap is not engaged with the body assembly, does that count as meeting the requirement?  Or is that requirement a property after the cap assembly has received a portion of the body assembly?  As noted above, the body assembly is not an element of claim 10 so that the claim language is being treated as simply requiring that the plunger is capable of moving between a first and second position within the cap.  With respect to claim 11, it is not clear if the plunger being not moved and/or the collection sponge being compressed requires some additional structure so that the plunger will not move once it has reached the second position?  In claim 16, “the tip” does not have proper antecedent basis but would have if it were dependent from claim 12.  Additionally, if the tip extends further into the container, it appears that the tip must have at least penetrated the container so that it appears that this language requires at least claim 13 for proper antecedent basis.  However, it is also not clear what relationship the third position has with respect to at least the second position and also possibly the first position.  Is the third position between the first and second positions or is it on the opposite side of the second position relative to the first position?  With respect to claim 17, “the compressed stage” does not have proper antecedent basis.  Additionally, it is not clear if the compressed stage requires a certain amount of compression or if any compression meets the language.  Claim 22 requires a piercing end to extend further into the container so that it has a problem similar to that described for claim 17 above.  With respect to claims 23-24, if applicant wishes the body assembly language to have patentable moment, the claim should be dependent from claim 14.  With respect to claim 25, it is not clear what if any difference is required by designating the body fluid sample type.  With respect to claims 27-29 it is not clear if there is some structure of the cap, plunger or body and/or structural relationship between the different components that is required for the plunger to be compressed or not compressed.  For example, is the reason that the plunger is not compressed at the first position because the body and cap are not engaged or they are engaged but the sponge and plunger are not in contact?  Are the sponge and collection sponge in contact at the second position? Is there some structure in either the cap and/or body that causes the sponge to become compressed at the third position or is the third position when the piercing end reaches the closed end of the cap?  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 11, 17, 21, 23-25 and 27-29 are rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  With respect to claim 11, the sponge is not a positively recited feature of claim 10 so that there does not appear to be a further limitation of the structure of claim 10.  Additionally, the language appears to be functional rather than structural and it appears that there is not further structural limitation.  With respect to claim 17, it has a problem that is similar to that of claim 11.  functional language is being carried out by the structure recited in claim 11.  The functional limitations do not further define the structure of the device required by claim 11.  With respect to claim 21, the body assembly is not a positively recited feature of the testing device so how it interacts with the cap and plunger does not further limit the structure of the cap.  With respect to claims 23-24, since the body assembly is not positively recited as an element of the testing device, defining its structure does not place any further limitations on the positively recited elements of the testing device.  With respect to claim 25, the sample type does not appear to change the structure of the positively recited elements of the testing device.  with respect to claim 27-29, the limitations are functional and it is not clear if any of the functional language actually requires additional structure for the functional language to be performed.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-29 are rejected under 35 U.S.C. 103 as being unpatentable over Robbins (US 2006/0121548) in view of Ramsey (US 2006/0013738), Bazala (US 2013/0331810), Seymour (US 5,283,038) and Hsu (US 6,138,821), Moscovitz (US 2002/0066677) or Valentine (US 2010/0140209).  In the patent publication Robbins teaches system and methods for measuring saliva sodium concentration.  The system has a body assembly (10,15) and a cap assembly (14), the body assembly including a collection sponge (1) for absorbing an biological (oral) fluid received from a donor, a test strip (4) for receiving the oral fluid and presenting a visual indicator indicating the presence of a predetermined substance, the body portion securing the collection sponge and the test strip and defining a fluid reservoir and a test strip channel, the test strip located in the test strip channel the cap assembly including a cap having a first closed end and a second open end, and configured to receive a portion of the body assembly, the cap defining a cap cavity with a fluid container having a sealing membrane and containing a fluid for mixing with the oral fluid, the fluid container housed within the cap cavity, the body portion opening the membrane and releasing the fluid after insertion into the cap.  Paragraph [0037] teaches that the apparatus includes a non-toxic saliva sample collector and a container integral to, attached to, or detached from the sample collector, which stores a chromatography buffer, typically in a chromatography chamber.  The chromatography buffer is released from the chromatography chamber, typically by a physical action by the patient, for contact with the saliva sample and/or controls, either before, during, or after collection of the saliva in the collector.  The buffer—which is used to dilute the saliva sample to ensure proper chromatographic migration of the saliva sample—carries the sodium in the saliva sample into a solid phase chromatography medium which typically is in the solid phase and contains an immobilized enzyme, such as beta-galactosidase, which can react with the sample to produce a detectable signal representative of the presence of sodium.  Usually, the buffer, the solid phase chromatography medium, or both contains a label for the enzyme, such as a colorimetric substrate.  As the buffer carries the saliva sample along the chromatography medium, sodium in the sample reacts or binds with the enzyme or label located on the medium, thereby generating a visible color or other change.  Lateral flow or other transport technology enables this colorimetric reaction to continue to advance along the chromatography medium until the sodium has been depleted from the saliva sample. Sodium concentration in the sample is thus proportional to the distance the reaction front advances across the chromatography medium.  Paragraph [0038] teaches that the saliva sample collector may have any form suitable for absorbing or otherwise collecting the required saliva and subsequently delivering a preselected (dosed) amount of the saliva together with the buffer to the chromatography medium. Usually, the sample collector will permit oral collection of saliva, such as via sucking or licking.  Exemplary sample collectors include non-toxic, interference free (non-analyte participating) materials such as bite-size sponges, pads, swabs, and filter paper.  Typically, the sample collector will also include a mechanism for delivering or combining a measured or calibrated amount of the collected saliva to the buffer.  Such measurement or calibration may be achieved by an expanding or non-expanding medium that absorbs only a predetermined (dosed) amount of saliva, or by a physical collection device that expresses or wrings from the sample collector a predetermined (dosed) amount of saliva.  Paragraph [0039] teaches that the buffer is initially separated from the saliva, preferably via foil or other physical barriers.  Penetration of the barrier initiates the measurement procedure and releases the chromatography buffer from the chromatography chamber for contact with the dosed saliva sample.  Figure 1 shows one possible configuration of the apparatus in which a cap (14) has a chromatography chamber (2) that contains the buffer that is enclosed by a foil vapor barrier (13).  The cap additionally has sets of protrusions (7,12) with a collar that in a first position interface/align and prevent the barrier from being punctured and in a second interfaced position puncture the barrier releasing the buffer (paragraph [0064]).  Robbins does not teach a plunger having a penetrating tip and defining a fluid channel the plunger axially slidable within the cap, the penetrating tip of the plunger initially positioned at the sealing membrane wherein when the cap assembly receives a cap-engagement portion of the body assembly in a first engagement position, the plunger slides towards the fluid container, causing the penetrating tip to pierce the sealing membrane thereby causing a first-stage fluid flow or that the plunger compresses the sponge.  
In the patent publication Ramsey teaches an integrated collection and testing device designed to collect oral fluid and immediately begin a testing process, such as for drugs of abuse. The test strips are held within a housing that also doubles as a handle.  A collection swab at one end of the handle is made of absorbent material that has the ability to saturate itself when placed in the mouth. A special strip of absorbent material connects the collection swab to the test strips and assists the flow of the oral fluid to the test strips.  After collection of the oral fluid, a security cap is placed over the collection swab and locked in place. At the same time, a small amount of oral fluid is collected in a confirmation reservoir that is within the security cap.  Paragraph [0007] teaches that the security cap is provided for covering the collection swab after the collection process.  When the cap is in place over the collection swab, it locks onto the handle and cannot be removed without breaking the locking mechanism.  The cap includes an espressor plate that at least partially compresses the collection swab when the cap is placed in the locked position.  The cap also includes a confirmation reservoir that receives a small amount of the oral fluid from the at least partially compressed collection swab when the cap is placed in the locked position.  The confirmation reservoir includes a confirmation seal, such as a confirmation plug, that must be broken in order to remove the small amount of oral fluid from the confirmation reservoir.  
In the Bazala patent publication, paragraph [0081] describes the structure shown in figures 9-10 and teaches an end cap (52) removably connected and engageable with a body portion (40), for example, by a bayonet connection.  In this connection, at least one exterior L-shaped slot (56) is provided on the body portion, and at least one mating protrusion (57) is provided interiorly on an interior surface (58) of the end cap.  Paragraph [0098], referring to figures 20-23, teaches a transport container (210) including an optional end cap (252).  In this embodiment, the end cap may be positioned over a first body portion (220), including the opening (232).  The end cap includes an open proximal end (253) and a closed distal end (254) to define a receiving chamber (255) to receive at least the first body portion.  As shown, the opening of the first body portion allows a vial cap end (16) and its vial stopper (17) of a vial within the body portions to be exposed.  Like end cap 52 discussed with respect to figures 9-10, this end cap may be removably connected and engageable with the body portion.  For example, the end cap may be removably connected to the body portion via at least one helical guide slot (256) or, as shown, two guide slots.  In this regard, at least one guide tab (260) and, as shown, the two guide tabs are engageable within the guide slots.  And particularly with respect to the added claim language, the paragraph teaches that as an alternative, the end cap and body portion may define opposing threads for engagement.  Paragraphs [0099]-[0100] teach that this transport container (210) containing the vial interfaces with a docking station (312) so that the vial stopper is operably engaged/punctured by a needle cannula, vial spike, or similar fluid connector.  The docking station is adapted to receive the transport container so that the vial can be engaged with the fluid conducting components.  Paragraph [0101] teaches that the docking station may include a guide collar 320 including features to receive and properly align the transport container for fluid connection to a vial spike (318).  As best illustrated in figure 26, these features include, for example, at least one guide slot (324) and, as shown, two guide slots, defined on an interior surface (325) of the guide collar to engage the guide tabs 260 of body portion 240.  As illustrated, the guide slots are helical.  In this manner, the guide slots are configured to engage the guide tabs on the body portion to rotate the pharmaceutical transport container within the docking station and thereby translate the transport container axially in the direction of the interface portion.  The guide slots include entrance points (322) at a proximal end (321) of the guide collar and end pockets (326) to receive the guide tabs when the fluid connection between the vial 12 and the injection system has been established.  Again, the paragraph teaches that alternatively, the guide collar and the body portion may define opposing threads for engaging the transport container to the docking station.  Finally, paragraph [0103] teaches that as shown in figures 26A-26B, the locations for the guide tabs 260 and the guide slots 324 may be reversed.  Likewise, the locations guide tabs 260 and the guide slots 256 of the end cap 252 shown in figure 21 may also be reversed in the manner shown in figure 26B, with respect to guide collar 320.  Thus, for examination purposes, the engagement structure of the claims will be treated as encompassing the guide slots and tabs as shown/described in the instant disclosure or the newly cited Bazala patent publication and alternates such as opposing threads as taught by the newly cited Bazala patent publication.
In figure 7-8 of the Hsu patent teach a mechanism for opening a container within a cap as the cap is placed on a container. The mechanism including a plunger (2b) having a penetrating tip (222b,223b) and defining a fluid channel (221b) the plunger axially slidable within the cap, the penetrating tip of the plunger initially positioned at the sealing membrane wherein when the cap assembly receives a cap-engagement portion of the body assembly in a first engagement position, the plunger slides towards the fluid container, causing the penetrating tip to pierce the sealing membrane thereby releasing the contents of the container. The paragraph bridging columns 1-2 teaches that an objective of the mechanisms being taught is to provide a mechanism that is simpler and easier in operation.  
In the patent publication Moscovitz teaches a device for storing and dispensing a substance by mating with a container and associated methods.  The storage device engages a container, such as a bottle, to dispense a stored substance into the bottle.  The device/bottle cap includes a housing for storing the substance, and a breakable seal (22) disposed in the housing adjacent an opening for sealing the substance in the housing.  Furthermore, the device includes a breaking member (piston 13) carried by the housing between the opening and the breakable seal for being driven by the bottle when engaged with the device to break the seal and allow dispensing of the substance into the bottle.  Paragraph [0025] teaches that the breaking member or piston has a protruding portion (24) and openings (26) defining a fluid channel in the piston.  The piston may be secured within an internally threaded portion via one or more tabs or friction fit, for example.  The piston may also be secured within the device via a snap fit, receiving grooves, protruding rings or any other fitting that would reliably secure the piston within the opening while allowing movement therein.  At a desired time, the device may be screwed on to a container via the internally threaded portion.  The piston is driven toward the seal via the force of the container.  As such, the protruding portion of the piston begins to press on the seal until such seal is broken, ruptured, pierced, split etc., to expose the substance in the housing to the liquid in the other container to produce a mixture.  
In the patent publication Valentine teaches a universal bottle cap capable of threadably engaging two or more bottles of a different thread arrangement having a substance retained therein.  The universal bottle cap threadedly engages a bottle containing a beverage therein.  Such universal bottle cap includes a cylindrical member closed at a first end thereof and open at a second end thereof.  There is a threaded portion disposed on an inner surface of the cylindrical member for engaging a threaded end of such bottle.  A capsule like device is disposed inside the cylindrical member adjacent the closed end for retaining a substance to be dispensed into a beverage in such bottle.  A device for piercing the capsule engages each of the threaded portion of the bottle cap and the capsule for piercing the capsule as the universal bottle cap is threaded onto such bottle thereby releasing contents of the capsule into such beverage for mixing therewith.  
In the patent Seymour teaches a multi-stage, oral-fluid collection and testing device (10) for collecting and testing an oral-fluid for substances, the testing device comprising: a body assembly (11,12), including: a collection member (30, figure 4) for absorbing an oral, fluid received from a donor, a test strip (17,71) for receiving the oral fluid and presenting a visual, indicator indicating presence of a predetermined substance, a body portion (11,12) securing the collection member and the test strip and defining a fluid reservoir and a test strip channel (70), the test strip located in the test strip channel; and a cap assembly including a cap (35) having a first closed end (42) and a second open end (41), and configured to receive, a portion of the body assembly, the cap defining a cap cavity; the cap being configured with means (40) to compress the collection member to release fluid from the collection member as the cap is attached to the body assembly.  Also present is an opening mechanism (16,60) that opens a sealing membrane as the cap is attached to the body assembly so that oral fluid can reach the test strip.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to provide cap engagement structures such as the opposed threads of Bazala, Hsu, Moscovitz, Seymour and Valentine or the guide slots/channels of Bazala on the cap and body of Robbins because such structures are known and function to cause penetration/puncture of a fluid container during the engagement of the cap and the body as shown by Hsu, Moscovitz and Valentine or engagement of a structure including the container to a docking station as taught by Bazala.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to incorporate a plunger slidably positioned in the cap of Robbins as taught by Hsu, Moscovitz or Valentine having a point capable of penetrating the membrane and releasing the fluid because of the simplicity of the structure and the easiness of operation taught by Hsu and the showing that it works by Hsu, Moscovitz and Valentine.  It additionally would have been obvious to one of ordinary skill in the art at the time the application was filed to provide the Robbins device with a mechanism to cause the fluid to be pressed from the sponge as well as multiple test strips capable of giving multiple indications of analytes as taught by Ramsey or Seymour because as taught by Robbins a measured portion of the fluid may be forced from the sponge to provide an indication and multiple test strips would allow many different items to be tested.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,035,146 or claims 1-15 of U.S. Patent No. 11,090648. Although the claims at issue are not identical, they are not patentably distinct from each other because there is significant structural similarities between the instant claims and the patented claims.  It would be difficult for one practicing the patented claims to not also practice the instantly claimed invention.    
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art is either of record in the parent applications of directed toward caps and/or other structures having means to puncture a membrane and release a substance contained on the other side of the membrane and/or structures using guiding slots/channels as an engagement structure between two components.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARLEN SODERQUIST/            Primary Examiner, Art Unit 1797